Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  DANIEL MONCADA,

         Plaintiff,

  vs.

  FITNESS INTERNATIONAL, LLC,
  d/b/a L.A. FITNESS, a foreign limited
  liability company,
           Defendant.
   ________________________________/

                                            COMPLAINT

         Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant FITNESS

  INTERNATIONAL, LLC, d/b/a L.A. FITNESS, a foreign limited liability company, and alleges as

  follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet mobile website for services, to order merchandise, and to

  secure information about Defendant’s store online. This is also an action for declaratory and

  injunctive relief to prevent the continuing act of trespass against the Plaintiff’s personal property

  (his handheld mobile smartphone device, hereinafter referred to as “mobile device”), and for

  compensatory damages to Plaintiff for such trespass. Remedies provided under common law for

  trespass are not exclusive and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 21



  pursuant to 28 U.S.C. §§2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

  bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

  substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

  performing one or more major life activities, including, but not limited to, seeing, accurately

  visualizing his world, and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his mobile device without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a foreign limited liability company authorized to do business and doing

  business in the State of Florida. Defendant owns and operates a nationwide chain of over 700

  fitness cetners, including one of the centers Plaintiff intended to patronize at 5501 Lyons Road,

  Coconut Creek, Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a mobile device.



                                                   2
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 21



         9.         Plaintiff frequently accesses the internet. Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and hereby access/comprehend mobile websites, Plaintiff uses

  commercially available screen reader software to interface with the various mobile websites.

         10.        At all times material hereto, Defendant was and still is an organization that owns

  and operates a chain fitness cetners selling gym services, memberships and merchandise under the

  brand name “L.A. Fitness”. The L.A. Fitness centers are open to the public. As the owner and

  operator of these fitness centers, Defendant is defined as a place of “public accommodation" within

  meaning of Title III because Defendant is a private entity which owns and/or operates “[A] bakery,

  grocery store, clothing store, hardware store, shopping center, or other sales or rental

  establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.        Because Defendant is a fitness center and gym open to the public, each of

  Defendant’s physical centers is a place of public accommodation subject to the requirements of

  Title III of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28

  C.F.R. Part 36.

         12.        Defendant controls, maintains, and/or operates an adjunct mobile website called

  https://www.lafitness.com/pages/default.aspx (hereinafter the “Mobile Website”). One of the

  functions of the Mobile Website is to provide the public information on the various locations of

  Defendant’s fitness centers that sell its gym memberships and merchandise throughout the United

  States and within the State of Florida. Defendant also sells to the public its memberrhsips and

  merchandise through the Mobile Website.

         13.        The Mobile Website also services Defendant’s fitness centers by providing

  information on its available memberships and merchandise, tips and advice, editorials, sales



                                                    3
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 21



  campaigns, events, and other information that Defendant is interested in communicating to its

  customers.

         14.     Because the Mobile Website allows the public the ability to locate Defendant’s

  physical centers and gyms, purchase servciesd, memberships and merchandise from Defendant

  that are also available for purchase in its physical centers and gyms, purchase gift cards for use in

  the physical centers and gyms, reserve workout times in the physical centers and gyms, schedule

  fitness assessments at the physical centers and gyms, and sign up for an electronic emailer to

  receive offers, benefits, exclusive invitations, and discounts for use in the physical centers and

  gyms, the Mobile Website is an extension of, and gateway to, Defendant’s physical centers qand

  gyms. By this nexus, the Mobile Website is characterized as an intangible service, privilege, and

  advantage provided by a place of public accommodation as defined under the ADA and thus an

  extension of the services, privileges, and advantages made available to the general public by

  Defendant through its brick and mortar locations and businesses.

         15.     Because the public can view and purchase Defendant’s services, memberships and

  merchandise that are also offered for sale by Defendant in its physical centers and gyms, purchase

  gift cards for use in the physical cetners and gyms, reserve workout times at the physical centers

  and gyms, schedule fitness assessments at the physical cetners and gyms, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

  physical centers and gyms, the Mobile Website is an extension of, and gateway to, the physical

  centers and gyms, which are places of public accommodation pursuant to the ADA, 42 U.S.C. §

  12181(7)(E). As such, the Mobile Website is an intangible service, privilege, and advantage of

  Defendant’s brick and mortar locations that must comply with all requirements of the ADA, must

  not discriminate against individuals with visual disabilities, and must not deny those individuals



                                                   4
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 21



  the same full and equal enjoyment of the services, privileges and advantages afforded to the non-

  disabled general public both online and in its physical centers and gyms.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

  by this nexus the Mobile Website is an intangible service, privilege, and advantage of Defendant’s

  brick and mortar centers and gyms that must comply with all requirements of the ADA, must not

  discriminate against individuals with visual disabilities, and must not deny those individuals the

  full and equal enjoyment of the services, privileges, and advantages as are afforded to the non-

  disabled public both online and at the physical centers and gyms. As such, Defendant has subjected

  itself and the Mobile Website to the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Mobile Website’s access barriers are removed or remedied,

  Defendant’s physical centers and gyms (including the one located at 5501 Lyons Road, Coconut

  Creek, Florida), and to search for the brick and mortar locations, check center and gym hours and

  service and membership pricing, purchase services and memberships, purchase gift cards, reserve

  workout times, schedule fitness assessments, and sign up for an electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the Mobile Website or in Defendant’s

  physical centers and gyms.

         18.     The opportunity to shop and pre-shop Defendant’s services, memberships, and

  merchandise that can be purchased in the physical gyms, purchase gift cards for use in the physical

  gyms reserve a workout, schedule a fitness assessment, and sign up for an electronic emailer to

  receive offers, benefits, exclusive invitations, and discounts for use in the physical centers and

  gyms from his home are important accommodations for Plaintiff because traveling outside of his



                                                   5
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 21



  home as a visually disabled individual is often difficult, hazardous, frightening, frustrating and

  confusing experience. Defendant has not provided its business information in any other digital

  format that is accessible for use by blind and visually impaired individuals using the screen reader

  software.

         19.        Like many consumers, Plaintiff accesses numerous mobile websites at a time to

  compare offered services, gym memberships, and merchandise, prices, sales, discounts, and

  promotions. Plaintiff may look at several dozens of sites to compare features, discounts,

  promotions, and prices.

         20.        During the month of July, 2020, Plaintiff attempted on a number of occasions to

  utilize the Mobile Website to browse through the services and merchandise and online offers to

  educate himself as to the services, merchandise, sales, discounts, and promotions being offered,

  and with the intent of making a purchase through the Mobile Website or at one of the Defendant’s

  centers and gyms.

         21.        Plaintiff utilizes Voiceover screen reader software that allows individuals who are

  visually disabled to communicate with mobile websites. However, Defendant’s Mobile Website

  contains access barriers that prevent free and full use by visually disabled individuals using

  keyboards and available screen reader software. These barriers are pervasive and include, but are

  not limited to:

                    a) Accessibility option is not made readily available;

                    b) Missing descriptions for image content;

                    c) Content was not presented in a way without losing advertisement
                       information; and

                    d) Does not allow to choose USA under find location.




                                                     6
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 21



            22.      The Mobile Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s services and merchandise from the Mobile

  Website.

            23.      Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a webpage with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Mobile

  Website.        Although the Website appeared to have an “accessibility” notice displayed, that

  “accessibility” notice still could not be effectively accessed by, and continued to be a barrier to,

  visually disabled persons using screen reader software, including Plaintiff. Plaintiff was unable to

  receive any meaningful or prompt assistance through the contact information in the “accessibility”

  notice to enable him to fully and effectively navigate the Mobile Website.

            24.      The fact that Plaintiff could not communicate with or within the Mobile Website

  left him feeling excluded, as he is unable to participate in the same online computer shopping

  experience, with access to the services, merchandise, sales, discounts, and promotions as provided

  at the Mobile Website and for use in the physical centers and gyms, as the non-visually disabled

  public.

            25.      Plaintiff desires and intends, in the near future once the Mobile Website’s access

  barriers are removed or remedied, to patronize Defendant’s physical centers and gyms and to use

  the Mobile Website, but he is unable to fully do so as he is unable to effectively communicate with

  Defendant due to his severe visual disability and the Website’s access barriers. Thus, Plaintiff, as

  well as others who are blind or with visual disabilities, will suffer continuous and ongoing harm




                                                      7
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 21



  from Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless

  properly enjoined by this Court.

          26.     Because of the nexus between Defendant’s fitness centers and gyms and the Mobile

  Website, and the fact that the Mobile Website clearly provides support and is connected to

  Defendant’s fitness centers and gyms for its operation and use, the Mobile Website is an intangible

  service, privilege, and an advantage of Defendant’s brick and mortar locations that must comply

  with all requirements of the ADA, must not discriminate against individuals with disabilities, and

  must not deny those individuals the same full and equal enjoyment of the services, privileges, and

  advantages as are afforded to the non-disabled public both online and at thes physical locations,

  which are places of public accommodations subject to the requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Mobile Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Mobile Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.



                                                   8
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 9 of 21



         33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

         35.     On information and belief, Defendant has not created and instituted on the Mobile

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendant will have the Website,

  applications, and digital assets accessible to the visually disabled or blind community.

         36.     On information and belief, the Mobile Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s services and merchandise

  offered on the Mobile Website from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Mobile

  Website, in contravention of the ADA.

         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.




                                                    9
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 10 of 21



           40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

   with disabilities to participate in and benefit from all aspects of American civic and economic life.

   That mandate extends to internet shopping websites, such as the Website.

           41.     On information and belief, Defendant is, and at all times has been, aware of the

   barriers to effective communication within the Mobile Website which prevent individuals with

   disabilities who are visually disabled from the means to comprehend information presented

   therein.

           42.     On information and belief, Defendant is aware of the need to provide full access to

   all visitors to the Website.

           43.     The barriers that exist on the Mobile Website result in discriminatory and unequal

   treatment of individuals with disabilities who are visually disabled, including Plaintiff.

           44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with its mobile website access and operation. Indeed, the current novel coronavirus

   pandemic and the forced temporary lockdowns of physical fitness centers and gyms, including

   those of Defendant, have made the threat of Plaintiff suffering irreparable harm by not being able

   to fully access and navigate the Mobile Website more immediate and imminent.

           45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

           46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§2201 and 2202.




                                                    10
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 11 of 21



          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

   has agreed to pay them a reasonable fee for their services.

                                          Trespass Violations

          48.     Plaintiff utilizes his computer to access mobile websites such as Defendant’s

   Website.

          49.     Plaintiff uses his computer as a method of conveyance of his personal information.

   Plaintiff thus gyms his personal information and retains his browsing history on his computer .

          50.     Throughout the Mobile Website, Defendant has placed forms of software to collect

   non-public information on the Website’s user’s preferences and internet browsing habits.

          51.   Defendant informs the Mobile Website user that the user’s personal information and

   browsing history is collected and is used for targeted marketing and advertising.

          52.     Because of his blindness, Plaintiff was unable to comprehend the Mobile Website;

   therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

   data and information tracking software and the collection of the Website user’s browsing history

   and analytics placed on the user’s computer.

          53.     Based upon the review of the Mobile Website, when a user accesses the Mobile

   Website, Defendant places software on the Plaintiff’s personal computer, without the user’s

   advance consent or knowledge. It is also clear that Defendant has used browser cookies to identify

   websites that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

          54.     As such, through its Mobile Website, Defendant has committed a trespass against

   the Plaintiff, since the Website places information gathering software on the Plaintiff’s computer

   without Plaintiff’s knowledge or consent.




                                                   11
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 12 of 21



                               COUNT I – VIOLATION OF THE ADA

          55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

   the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

   is subject to the ADA.

          57.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the ADA

   because it provides the general public with the ability to locate Defendant’s physical centers and

   gyms, purchase services, memberships and merchandise that are available in the physicals centers

   and gyms, purchase gift cards for use in the phsycial cetners and gyms, make fitness and wokout

   appointments in the physical centers and gyms,, and sign up for an electronic emailer to receive

   offers, benefits, exclusive invitations, and discounts for use at the physical centers and gyms. The

   Mobile Website thus is an extension of, gateway to, and intangible service, privilege, and

   advantage of Defendant’s physical centers and gyms. Further, the Mobile Website also serves to

   augment Defendant’s physical centers and gyms by providing the public information on the

   various physical locations of the centers and gyms and by educating the public as to Defendant’s

   available services, memberships, and merchandise sold through the Mobile Website and in its

   physical centers and gyms.

          58.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          59.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in



                                                    12
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 13 of 21



   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          60.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          61.     Defendant’s Mobile Website must comply with the ADA, but it does not, as

   specifically alleged hereinabove and below.

          62.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

   who are visually disabled are denied full and equal enjoyment of the information and services that

   Defendant has made available to the public on its Website, and at its physical centers and gyms,

   in violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

          63.     The Mobile Website was subsequently visited by Plaintiff’s expert in July and

   August 2020, and the expert determination was that the same access barriers that Plaintiff had

   initially encountered, as well as numerous additional access barriers, existed. Despite Defendant

   being a defendant in several prior ADA accessibility lawsuits involving Defendant’s associated

   website (but not the Mobile Website), which likely resulted in confidential settlements that

   obligated Defendant to remediate the website and possibly the Mobile Website, Defendant has



                                                  13
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 14 of 21



   made no material changes or improvements to the Mobile Website to enable its full use, enjoyment,

   and accessibility by visually disabled persons such as Plaintiff. Defendant also has not disclosed

   to the public any intended audits, changes, or lawsuits to correct the inaccessibility of the Mobile

   Website to visually disabled individuals, nor has it implemented an effective “accessibility” notice,

   policy, or statement on the Mobile Website as a viable alternative for blind and visually disabled

   users to access and navigate the Mobile Website. When the Website was visited by the expert, it

   was revealed that although the Website had an “accessibility” statement posted on its home page,

   that “accessibility” statement still could not be effectively used or accessed by, and continued to

   be a barrier to, visually disabled persons such as Plaintiff. Defendant thus has failed to make

   reasonable modifications in its policies, practices, or procedures when such modifications are

   necessary to afford goods, services, facilities, privileges, advantages, or accommodations to

   individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a viable and effective

   “accessibility” notice, policy, or statement and the numerous access barriers as set forth in the

   Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite Exhibit “A” and

   the contents of which are incorporated herein by reference, continue to render the Website not

   fully accessible to users who are blind and visually disabled, including Plaintiff.

          64.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.

          65.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Mobile Website’s accessibility information

   and accessibility facts.

          66.     There are readily available, well established guidelines on the internet for making

   Mobile Websites accessible to the blind and visually disabled. These guidelines have been



                                                    14
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 15 of 21



   followed by other large business entities in making their Mobile Websites accessible. Examples of

   such guidelines include, but not limited to, adding alt-text to graphics and ensuring that all

   functions can be performed using a keyboard. Incorporating such basic components to make the

   Mobile Website accessible would neither fundamentally alter the nature of Defendant’s business

   nor would it result in an undue burden to the Defendant.

          67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

   access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

   the assistance of interface with screen reader software to comprehend and access internet Mobile

   Websites. These violations within the Mobile Website are ongoing.

          68.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

          69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

          70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by




                                                    15
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 16 of 21



   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          72.     As alleged hereinabove, the Mobile Website has not been designed to interface with

   the widely and readily available technologies that can be used to ensure effective communication,

   and thus violates the ADA.

          73.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Mobile Website, with a nexus to its brick and mortar cetners and gyms, Plaintiff has

   suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Mobile

   Website and physical centers and gyms. Indeed, Plaintiff’s injury in fact is more imminent and is

   exacerbated in light of the novel coronavirus pandemic and the resultant forced temporary

   lockdowns of fitness centers and gyms such as those operated by Defendant.

          74.     Because of the inadequate development and administration of the Mobile Website,

   Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

   remedy the ongoing disability discrimination.

          75.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief; including an order to:

          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Mobile Website to a statement as to the

   Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

   services, facilities, privileges, advantages, and accommodations through the Mobile Website.

          b) Require Defendant to take the necessary steps to make the Mobile Website readily

   accessible to and usable by visually disabled users, and during that time period prior to the Mobile

   Website’s being readily accessible, to provide an alternative method for individuals with visual



                                                    16
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 17 of 21



   disabilities to access the information available on the Mobile Website until such time that the

   requisite modifications are made, and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual impairments will be able to effectively communicate with the Mobile Website for purposes

   of viewing and locating Defendant’s physical gyms and locations, and becoming informed of and

   purchasing Defendant’s services, memberhips and merchandise online, and during that time period

   prior to the Mobile Website’s being designed to permit individuals with visual disabilities to

   effectively communicate, to provide an alternative method for individuals with visual disabilities

   to effectively communicate for such goods and services made available to the general public

   through the Mobile Website.

          76.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

          B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

                continue to monitor and update the Mobile Website on an ongoing basis, to remove

                barriers in order that individuals with visual disabilities can access, and continue to

                access, the Mobile Website and effectively communicate with the Mobile Website to

                the full extent required by Title III of the ADA;




                                                     17
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 18 of 21



         C. An Order requiring Defendant, by a date certain, to clearly display the universal

            disabled logo within the Mobile Website, wherein the logo1 would lead to a page which

            would      state   Defendant’s   accessibility   information,   facts,   policies,   and

            accommodations. Such a clear display of the disabled logo is to ensure that individuals

            who are disabled are aware of the availability of the accessible features of the Mobile

            Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

            accessibility by implementing a Mobile Website accessibility coordinator, a website

            application accessibility policy, and providing for website accessibility feedback to

            ensure compliance thereto;

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow

            Defendant to undertake and complete corrective procedures to its Mobile Website;

         F. An Order directing Defendant, by a date certain, to establish a policy of web

            accessibility and accessibility features for the Mobile Website to ensure effective

            communication for individuals who are visually disabled;

         G. An Order requiring, by a date certain, that any third-party vendors who participate on

            Defendant’s Mobile Website to be fully accessible to the visually disabled;

         H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

            provide mandatory web accessibility training to all employees who write or develop

            programs or code for, or who publish final content to, the Mobile Website on how to




   1
                     or similar.

                                                 18
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 19 of 21



                conform all web content and services with ADA accessibility requirements and

                applicable accessibility guidelines;

          I. An Order directing Defendant, by a date certain and at least once every three months

                thereafter, to conduct automated accessibility tests of the Mobile Website to identify

                any instances where the Mobile Website is no longer in conformance with the

                accessibility requirements of the ADA and any applicable accessibility guidelines, and

                further directing Defendant to send a copy of the twelve (12) quarterly reports to

                Plaintiff’s counsel for review;

          J. An Order directing Defendant, by a date certain, to make publicly available and directly

                link from the Mobile Website homepage, a statement of Defendant’s Accessibility

                Policy to ensure the persons with disabilities have full and equal enjoyment of the

                Mobile Website and shall accompany the public policy statement with an accessible

                means of submitting accessibility questions and problems;

          K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

          L. Such other and further relief as the Court deems just and equitable.

                                         COUNT II – TRESPASS

          77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

          78.      Plaintiff’s tangible personal property, being his computer          and the personal

   information and browsing history stored therein, has suffered a trespass by Defendant on each and

   every date that the Plaintiff has accessed Defendant’s Mobile Website, due to Defendant’s

   employment of software analytics which are present on and through the Mobile Website, which

   the Plaintiff has navigated.




                                                       19
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 20 of 21



          79.     At all relevant times, Plaintiff did not consent to and was unaware that the Mobile

   Website was placing software on his computer due to his inability to effectively communicate with

   and fully view and access the Mobile Website.

          80.     Plaintiff did not consent to the placement of tracking and information securing

   software on his computer; therefore, Defendant has committed a trespass against Plaintiff by

   placing such software on his computer without his knowledge or consent.

          81.     By the acts described hereinabove, Defendant has repeatedly and persistently

   engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

   trespass.

          82.     Defendant’s installation, operation, and execution of software on Plaintiff’s

   computer have directly and proximately impaired the condition and value of the Plaintiff’s

   computer, thereby causing Plaintiff damages.

          83.     The Mobile Website has a “Privacy Policy” that discusses the automatic gathering

   of information from, and the automatic placement of cookies and other information gathering

   software on, computers and other electronic devices (such as smartphones) of users of the Mobile

   Website such as Plaintiff. A copy of that “Privacy Policy” is attached hereto as Exhibit “B” and

   its contents are incorporated herein by reference.

          84.     Defendant’s trespass to chattels, nuisance, and interference has caused real and

   substantial damage to Plaintiff as follows:

          a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

   computer (including space, memory, processing cycles, and internet connectivity);

          b) By infringing on Plaintiff’s right to exclude others from his computer;




                                                   20
Case 0:20-cv-61881-XXXX Document 1 Entered on FLSD Docket 09/15/2020 Page 21 of 21



          c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

   programs should be installed and operated on his computer;

          d) By compromising the integrity, security, and ownership of Plaintiff’s computer; and

          e) By forcing Plaintiff to expend money, time, and resources in order to remove the

   programs that had been installed on his computer without notice or consent.

          85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

   disregard for Plaintiff’s rights under the law.

          WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

   Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

   and equitable.

          DATED: September 15, 2020.


   RODERICK V. HANNAH, ESQ., P.A.              LAW OFFICE OF PELAYO
   Counsel for Plaintiff                       DURAN, P.A.
   4800 N. Hiatus Road                         Co-Counsel for Plaintiff
                                            th
   Sunrise, FL 33351             4640 N.W. 7 Street
   T. 954/362-3800                             Miami, FL 33126-2309
   954/362-3779 (Facsimile)                    T. 305/266-9780
   Email: rhannah@rhannahlaw.com               305/269-8311 (Facsimile)
                                               Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                     PELAYO M. DURAN
         Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                     21
